Exhibit 10.3

POLYCOM, INC.

AMENDED CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amended Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between Michael R. Kourey (the “Employee”) and Polycom,
Inc., a Delaware Corporation (the “Company”), effective as of May 13, 2008 (the
“Effective Date”) and amends and restates the Amended Change of Control
Severance Agreement entered into as of May 10, 2006 by the Employee and the
Company.

RECITALS

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.

3. The Board believes that it is imperative to provide the Employee with certain
severance benefits upon the Employee’s termination of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.

4. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement between the Company and the Employee
(an “Employment Agreement”). If the Employee’s employment terminates for any
reason, including (without limitation) any termination prior to a Change of
Control, the Employee shall not be entitled to any payments, benefits, damages,
awards or compensation other than as provided by this Agreement or under his or
her Employment Agreement.

3. Agreement to Remain with the Company for 6 Months Following a Change of
Control. Employee agrees to remain employed with the Company (or its successor
corporation) for a period of six (6) months following a “Change of Control” (as
defined herein) unless his or her employment terminates due to Employee’s death,
“Disability” (as defined herein), for “Good Reason” (as defined herein), or is
terminated involuntarily by the Company during such six (6) month period.

4. Severance Benefits.

(a) Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason Following a Change of Control. If within twenty-four (24) months
following a Change of Control (i) the Employee terminates his or her employment
with the Company (or any parent or subsidiary of the Company) for Good Reason or
(ii) the Company (or any parent or subsidiary of the Company) terminates the
Employee’s employment for other than Cause, or (iii) the Employee dies or
terminates employment due to Disability and the Employee, except in the case of
death, signs and does not revoke a standard release of claims with the Company
in a form acceptable to the



--------------------------------------------------------------------------------

Company within the period required by the release and in no event later than two
and one-half (2 1/2) months following the end of the calendar year in which the
Employee’s termination of employment occurs, then the Employee shall receive the
following severance from the Company:

(i) Severance Payment. The Employee shall be entitled to receive a lump-sum
severance payment (less applicable withholding taxes) equal to 200% of the
Employee’s annual base salary (as in effect immediately prior to (A) the Change
of Control, or (B) the Employee’s termination, whichever is greater) plus 200%
of the Employee’s target bonus for the fiscal year in which the Change of
Control or the Employee’s termination occurs, whichever is greater.

(ii) Options; Restricted Stock. All of the Employee’s then outstanding options
to purchase shares of the Company’s Common Stock (the “Options”) shall
immediately vest and became exercisable. Additionally, all of the shares of the
Company’s Common Stock then held by the Employee subject to a Company repurchase
right (the “Restricted Stock”) shall immediately vest and the Company’s right of
repurchase with respect to such shares of Restricted Stock shall lapse. The
Options shall remain exercisable following the termination for the period
prescribed in the respective option agreements.

(iii) Performance Shares. The Employee will vest in one hundred percent
(100%) of the performance shares subject to his or her performance share awards,
if any, and the payment of such vested performance shares shall be made as soon
as practicable following the date of termination in accordance with the
provisions of the applicable performance share award, except as otherwise
provided herein. For this purpose, if the Change of Control occurs during the
performance period applicable to a performance share award, the “performance
shares subject to his or her performance share awards” shall be deemed to be one
hundred percent (100%) of the Target Number of Performance Shares (as set forth
in the applicable performance share award). With respect to performance share
awards granted prior to May 10, 2006, notwithstanding any provision in this
Agreement or the applicable performance share award to the contrary and to the
extent required to avoid imposition of any additional tax or income recognition
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), prior to actual payment to the Employee, the performance shares for
which the vesting would not have otherwise been accelerated under the terms of
the applicable performance share award shall be paid at the same time or times
as if such performance shares had vested in accordance with the vesting schedule
and provisions set forth in the applicable performance share award.

(iv) Other Awards. With respect to outstanding awards issued under the Company’s
stock plans other than award types addressed in Sections 4(a)(ii) and
(iii) above, the Employee will immediately vest in and have the right to
exercise such awards, all restrictions will lapse, and all performance goals or
other vesting criteria will be deemed achieved at target levels and all other
terms and conditions met. Such awards will be paid or otherwise settled as soon
as administratively practicable following the date of termination or, if later,
the date of exercise. Notwithstanding the foregoing, to the extent required to
avoid imposition of any additional tax or income recognition under Section 409A
of the Code, such awards shall be paid or settled at the same time or times that
the awards otherwise would have been paid or settled in the absence of this
Section 4(a)(iv).

(v) Continued Employee Benefits. Company-paid health, dental, vision, long-term
disability and life insurance coverage at the same level of coverage as was
provided to such Employee immediately prior to the Change of Control and at the
same ratio of Company premium payment to Employee premium payment as was in
effect immediately prior to the Change of Control (the “Company-Paid
Coverage”). If such coverage included the Employee’s dependents immediately
prior to the Change of Control, such dependents shall also be covered at Company
expense. Company-Paid Coverage shall continue until the earlier of
(i) twenty-four (24) months from the date of termination, or (ii) the date upon
which the Employee and his or her dependents become covered under another
employer’s group health, dental, vision, long-term disability or life insurance
plans that provide Employee and his or her dependents with comparable benefits
and levels of coverage. Notwithstanding the foregoing, if the Employee is a
“specified employee” (as described in Section 5(f) below) on the date of the
Employee’s termination, continued coverage under the health, dental, vision,
long-term disability and life insurance plans shall be solely at the expense of
the Employee for the period beginning on the date of the Employee’s termination
and ending six (6) months thereafter. On the date six (6) months and one (1) day
following his or her termination (or, in the event of his or her death, at such
earlier time as provided in Section 5(f) below), the Company shall reimburse the
Employee for the Company-Paid Coverage portion of such expense in a lump sum
cash payment. Thereafter, Company-Paid Coverage shall be paid directly by the
Company to the applicable insurer and/or administrator. For purposes of Title



--------------------------------------------------------------------------------

X of the Consolidated Budget Reconciliation Act of 1985 (“COBRA”), the date of
the “qualifying event” for Employee and his or her dependents shall be the date
upon which the Company-Paid Coverage terminates.

(b) Timing of Severance Payments. Subject to Section 4(f) below, the severance
payment to which Employee is entitled pursuant to Section 4(a)(i) shall be paid
by the Company to Employee in cash and in full, within ten (10) calendar days
after the date of the termination of Employee’s employment as provided in
Section 4(a), or, if later, on the date the release of claims required pursuant
to Section 4(a) of this Agreement becomes effective. If the Employee should die
before all amounts have been paid, such unpaid amounts shall be paid in a
lump-sum payment (less any withholding taxes) to the Employee’s designated
beneficiary, if living, or otherwise to the personal representative of the
Employee’s estate.

(c) Voluntary Resignation; Termination for Cause. If the Employee’s employment
with the Company terminates (i) voluntarily by the Employee other than for Good
Reason or Disability or (ii) for Cause by the Company, then the Employee shall
not be entitled to receive severance or other benefits except for those (if any)
as may then be established under the Company’s then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company, including, without limitation, any Employment Agreement.

(d) Termination Apart from Change of Control. In the event the Employee’s
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the twenty-four (24) –month period following a Change
of Control, then the Employee shall be entitled to receive severance and any
other benefits only as may then be established under the Company’s existing
written severance and benefits plans and practices or pursuant to other written
agreements with the Company, including, without limitation, any Employment
Agreement.

(e) Exclusive Remedy. In the event of a termination of Employee’s employment
within twenty-four (24) months following a Change of Control, the provisions of
this Section 4 are intended to be and are exclusive and in lieu of any other
rights or remedies to which the Employee or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this
Agreement. The Employee shall be entitled to no benefits, compensation or other
payments or rights upon termination of employment following a Change in Control
other than those benefits expressly set forth in this Section 4.

(f) Section 409A.

(i) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
if the Employee is a “specified employee” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and the final regulations and any
guidance promulgated thereunder (“Section 409A”) at the time of the Employee’s
termination of employment (other than due to death), then the severance benefits
payable to the Employee under this Agreement, if any, and any other severance
payments or separation benefits that may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to the Employee on or within the six (6) month period following
the Employee’s termination of employment will accrue during such six (6) month
period and will become payable in a lump sum payment (less applicable
withholding taxes) on the date six (6) months and one (1) day following the date
of the Employee’s termination of employment. All subsequent payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if the
Employee dies following his or her termination of employment but prior to the
six (6) month anniversary of his or her date of termination, then any payments
delayed in accordance with this paragraph will be payable in a lump sum (less
applicable withholding taxes) to the Employee’s estate as soon as
administratively practicable after the date of the Employee’s death and all
other Deferred Compensation Separation Benefits will be payable in accordance
with the payment schedule applicable to each payment or benefit.

(ii) Amendments to this Agreement to Comply with Section 409A. This provision is
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and the Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to the Employee
under Section 409A.



--------------------------------------------------------------------------------

5. Golden Parachute Excise Tax Gross-Up. In the event that the benefits provided
for in this Agreement or otherwise payable to the Employee constitute “parachute
payments” within the meaning of Section 280G of the Code and will be subject to
the excise tax imposed by Section 4999 of the Code, then the Employee shall
receive a payment from the Company sufficient to pay such excise tax, plus
(ii) an additional payment from the Company sufficient to pay the excise tax and
federal and state income and employment taxes arising from the payments made by
the Company to Employee pursuant to this sentence (the “Gross-Up
Payments”). Unless the Company and the Employee otherwise agree in writing, the
determination of Employee’s excise tax liability and the amount required to be
paid under this Section 5 shall be made in writing by the independent auditors
who are primarily used by the Company immediately prior to the Change of Control
(the “Accountants”). For purposes of making the calculations required by this
Section 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5. Any Gross-Up Payment will be paid to the
Employee, or for his or her benefit, within thirty (30) days following receipt
by the Company of the report of the Accountants setting forth its determination.

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken by the
Employee in connection with his or her responsibilities as an employee and
intended to result in substantial personal enrichment of the Employee,
(ii) Employee being convicted of a felony, (iii) a willful act by the Employee
which constitutes gross misconduct and which is injurious to the Company, or
(iv) following delivery to the Employee of a written demand for performance from
the Company which describes the basis for the Company’s reasonable belief that
the Employee has not substantially performed his or her duties, continued
violations by the Employee of the Employee’s obligations to the Company which
are demonstrably willful and deliberate on the Employee’s part.

(b) Change of Control. “Change of Control” means the occurrence of any of the
following:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d–3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(ii) Any action or event occurring within a two–year period, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(iv) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

(c) Disability. “Disability” shall mean that the Employee has been unable to
perform his or her Company duties as the result of his or her incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee’s legal representative (such Agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate the Employee’s employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the



--------------------------------------------------------------------------------

termination of his or her employment becomes effective, the notice of intent to
terminate shall automatically be deemed to have been revoked.

(d) Good Reason. “Good Reason” means without the Employee’s express written
consent (i) a material reduction of the Employee’s duties, title, authority or
responsibilities, relative to the Employee’s duties, title, authority or
responsibilities as in effect immediately prior to such reduction, or the
assignment to Employee of such reduced duties, title, authority or
responsibilities; provided, however, that a reduction in duties, title,
authority or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Executive Officer
of the Company remains the Chief Executive Officer of the subsidiary or business
unit containing the Company’s business following a Change of Control) shall not
by itself constitute grounds for a “Voluntary Termination for Good Reason”;
(ii) a substantial reduction of the facilities and perquisites (including office
space and location) available to the Employee immediately prior to such
reduction; (iii) a reduction by the Company in the base compensation or target
annual bonus opportunity of the Employee as in effect immediately prior to such
reduction; (iv) a material reduction by the Company in the kind or level of
benefits to which the Employee was entitled immediately prior to such reduction
with the result that such Employee’s overall benefits package is significantly
reduced; or (v) the relocation of the Employee to a facility or a location more
than thirty-five (35) miles from such Employee’s then present location.

7. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) The Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days’ advance written notice to the other party pursuant
to the provisions above.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason or Disability or as a result of a voluntary resignation
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 8(b) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by the Employee to include in the notice any fact
or circumstance which contributes to a showing of Good Reason or Disability
shall not waive any right of the Employee hereunder or preclude the Employee
from asserting such fact or circumstance in enforcing his or her rights
hereunder.

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.



--------------------------------------------------------------------------------

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement, together with any equity award agreement,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof. With respect to equity awards granted on
or after the date hereof, the acceleration of vesting provided herein will apply
to such awards except to the extent otherwise explicitly provided in the
applicable equity award agreement.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     POLYCOM, INC.       By:   /s/ Robert C. Hagerty       Title:  

CEO

EMPLOYEE     By:   /s/ Michael R. Kourey         Michael R. Kourey       Title:
  SVP, Finance and Administration, and CFO